DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11, 12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "the cable does not include a corrugated shield" as now cited in claim 1.  Applicant states that support for said claimed subject matter can be found in paragraphs [0008]-[0013] and [0022] and FIGS. 1 and 2.  Examiner would disagree.  There is no disclosure in paragraphs [0008]-[0013] and [0022] directly or indirectly stating that the cable does not include a corrugated shield.  In contrast, paragraph [0012] of the present disclosure states that "a flexible cord can include, in certain embodiments, a cable shield to improve the electrical properties of the cord."  As shown in FIGS. 1 and 2 of the application, the cable has no shield.  However, claim 1, as now amended, calls for not having "a corrugated shield."
 	Claims 2-6, 8, 9, 11, 12, and 14-16 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kolmorgen et al. (2851515) in view of Shelton et al. (7932469) and Ziemek (5760334).
 	Kolmorgen et al. discloses a cable comprising two conductors (6/7), each of the two conductors comprising an insulation layer (8/11) surrounding the conductor and a nylon layer (9/12, col. 2, line 25) surrounding the insulation layer, wherein the nylon layer is applied to an outer surface of the insulation layer; and a jacket (13) surrounding the one or more conductors, wherein the jacket layer comprises a polyolefin polymer (col. 2, line 31), and wherein the cable does not include a corrugated shield (re claims 1 and 4).  Kolmorgen et al. also discloses the insulation layers (8/11) comprising a polyolefin polymer (re claim 5); the polyolefin polymer of the insulation layers comprising an ethylene-based polyolefin polymer (re claim 6); each of the nylon layers comprising a thickness of about 1 mm or less (col. 2, line 29, 1 mil = 0.0254 mm) (re claim 9); and the polyolefin polymer of the jacket layer comprising an ethylene-based polyolefin polymer (re claim 11).
 	Kolmorgen et al. does not disclose the conductors being twisted conductors; the insulation layer comprising a thickness of about 10 mm or less; and the cable having a minimum bending radius of about 4 times the overall diameter (re claim 1).
 	Although not disclosed by Kolmorgen et al., it would have been obvious to one skilled in the art to modify the conductors of Kolmorgen et al. to be twisted conductors since twisted conductor is well-known in the art for being used electrical conductor because of its flexibility.
  	Shelton et al. discloses a cable comprising an insulation layer (15) having a thickness of about 10 mm or less.  It would have been obvious to one skilled in the art to provide the insulation layer (8/11) of Kolmorgen et al. with a thickness of about 10 mm or less as taught by Shelton et al. to provide required impact- and cut-resistant in the cable.
  	Ziemek discloses a cable having a minimum bending radius of about 4 times the overall diameter (col. 4, lines 29-31).  It would have been obvious that depending on the specific use of the resulting cable such as the required flexibility, one skilled in the art would provide the modified cable of Kolmorgen et al. with a minimum bending radius of about 4 times the overall diameter as taught by Ziemek.  
 	It is noted that since the modified cable of Kolmorgen et al. comprises structure and material as claimed, the cable would pass one or more IEC 612034-2 and IEC 60754-1-2 (re claim 1); would pass UL 1581 VW-1 flame test (re claim 2); would pass Section 518 of NTC 2050 (Columbia) (re claim 3); would have a maximum operating voltage of about 1000 volts or less (re claim 14); would exhibit an ampacity of 20 amps at a temperature of about 60ºC and a maximum operating voltage of 600 volts when measured in accordance to UL 62 and 2556 and a maximum pulling tension of 460 kg when measured in accordance to ASTM B3 and UL 2556 (re claim 15).
 	Re claim 8, it would have been obvious to one skilled in the art to use nylon 6-6 or nylon 6 for the nylon layer of Kolmorgen et al. to meet the specific use of the resulting cable since nylon 6-6 or nylon 6 is known in the art for being used to protect electrical conductor.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (9412497) in view of Kolmorgen et al. and Ziemek.
Hashimoto et al. discloses a cable comprising two or more twisted conductors (1), each of the two or more conductors comprising an insulation layer (5) surrounding the conductor, wherein each of the insulating layers comprises a thickness of about 10 mm or less (col. 3, lines 14-19, 1.4 mm - 0.8 mm = 0.58 mm); and a jacket (2) surrounding the one or more conductors, wherein the jacket layer comprises a polyolefin polymer (col. 3, line 28), and wherein the cable does not include a corrugated shield (re claim 1).  Hashimoto et al. also discloses the cable having a diameter of about 9 mm or less (col. 3, line 31 or lines 37) (re claim 12).
 	Hashimoto et al. does not disclose a nylon layer surrounding the insulation layer, wherein the nylon layer is applied to an outer surface of the insulation layer; and the cable having a minimum bending radius of about 4 times the overall diameter.
 	Kolmorgen et al. discloses a cable comprising one or more conductors, each of the one or more conductors comprising an insulation layer surrounding the conductor, and a nylon layer surrounding the insulation layer, wherein the nylon layer is applied to an outer surface of the insulation layer.  It would have been obvious to one skilled in the art to apply a nylon layer to an outer surface of the insulation layer of Hashimoto et al. as taught by Kolmorgen et al. to provide compression resistant layer around the conductor.
 	Ziemek discloses a cable having a minimum bending radius of about 4 times the overall diameter (col. 4, lines 29-31).  It would have been obvious that depending on the specific use of the resulting cable such as the required flexibility, one skilled in the art would provide the modified cable of Hashimoto et al. with a minimum bending radius of about 4 times the overall diameter as taught by Ziemek.  
 	It is noted that since the modified cable of Hashimoto et al. comprises structure and material as claimed, the cable would pass one or more IEC 612034-2 and IEC 60754-1-2 (re claim 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Kolmorgen et al. and Ziemek as applied to claim 1 above, and further in view of Schneider et al. (2002/0041743).
  	Claim 16 additionally recites the cable having a weight of about 160 kg/km. Schneider et al. discloses a cable having a weight of about 160 kg/km (Table 1). It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Hashimoto et al. to have a weight of about 160 kg/km as taught by Schneider et al.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Regarding limitations "twisted conductors" cited in the claims, applicant disagrees with examiner's interpretation that "conductors, each composed of 15/25/35, in the present application are twisted together" is not supported by the specification and "would raise an issue of new matter."  Applicant also states that "the Decision on Appeal dated September 1, 2022 (“Decision”), the Patent Trial and Appeal Board (“Board”) agreed with Applicant that “paragraph 14 [of the specification] may support Appellant’s argument that the insulated conductors are twisted together.” The Board, however, asserted that such interpretation is not required by the claimed limitation “twisted conductors” and that “twisted conductors” are a well-known alternative to solid wire."
 	Examiner would disagree.  First, the Board does not agree with the applicant that paragraph 14 of the specification has support for "the insulated conductors being twisted together", as stated by the applicant.  Instead, the Board states that "we agree with the Examiner’s reasoning that the “twisted conductors,” as claimed, include each of the two or more conductors is a twisted conductor."  Furthermore, in paragraph [0013] of the specification, reference numeral "15" is used to describe "conductors", and in paragraph [0014], it is disclosed that "the conductor can be solid, or can be twisted."  Fig. 2 of the application show the conductors 15, each being a twisted conductor.  An insulated conductor of the application is comprised of conductor 15/insulation layer 25/nylon layer 35, and there are three of such insulated conductors in the cable.   However, these insulated conductors are NOT twisted together.  Accordingly, having such limitations in the claims would raise an issue of new matter.  Nonetheless, in the Office Action, conductors (6 & 7) of Kolmorgen are modified to comprise twisted conductors, and features of insulated conductors being twisted together are disclosed in the Hashimoto reference.
 	Regarding the Ziemek reference, applicant argues that because the reference describes the use of a corrugated metal sheath for an electric cable, one skilled in the art would not look to combine Kolmorgen and Ziemek to arrive at the presently claimed cable.  Again, as previously response by the examiner and agreed upon by the Board, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of [those] references would have suggested to those of ordinary skill in the art.”).  In re Keller, 642 F.2d 413, 425 (CCPA 1981); see also In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
 	Applicant further argues that examiner has alleged that one skilled in the art would merely “provide the modified cable of Kolmorgen et al. with a minimum bending radius of about 4 times the overall diameter as taught by Ziemek,” but includes no further explanation as to how this would be accomplished nor how one skilled in the art would have any reasonable expectation that a bending radius of Ziemek could simply be “provided” to the structurally dissimilar cable of Kolmorgen. 
 	Examiner would disagree.  First, it is unclear of what "further explanation" that can be further provided from the examiner.  Second, in the Office Action, it does state the teaching from Ziemek, "a cable having a minimum bending radius of about 4 times the overall diameter"; and it does provide a reasoning for combining with Kolmorgen.  As previously stated by examiner and agreed by the Board, "one of ordinary skill and creativity in the art would use Ziemek's teaching of the cable bending radius "being smaller than nine times the outer diameter" to include the claimed minimum bending radius being about four times its overall diameter.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841